DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remark
2.	This communication is considered fully responsive to the amendment filed on the 22nd of February, 2021. 
	(a).	The rejection of Claims 3 and 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn because the claim(s) have been amended accordingly.

Response to Arguments
3.	Applicant’s arguments (see pages 10-15), filed on the 22nd of February, 2021, with respect to the rejection(s) of Claims 1, 2, 5 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Publication No.: US 2019/0277957 A1 to Chandrasekhar et al. (Chandrasekhar), in view of Publication No.: US 2020/0107366 A1 to Kela et al. (Kela) and Claims 3 and 4 under 35 U.S.C. 103 as being unpatentable over Chandrasekhar, in view of Kela and further in view of Publication No.: US 2020/0204477 A1 to Rahman, Moshiur (Rahman) have been fully considered and are persuasive.  Therefore, the above rejection(s) has been withdrawn. 
Allowable Subject Matter
4.	Claims 1-20 are allowed.  Independent Claim 1 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘at an access point configured to transmit packets to a client device over a communication channel used by the client device: determining a motion indictor indicative of motion of the client device based on a sequence of channel state information measurements; measuring a signal-to-noise ratio (SNR) of the communication channel; selecting a transmission parameter among candidate transmission parameters to maximize a performance function of a learning-based algorithm that generates expected values of transmission performance based on observation parameters including the motion indicator, the SNR, and a device identifier for the client device; employing the transmission parameter to transmit packets to the client device; measuring a transmission performance associated with the transmission parameter based on the transmit packets; and updating the performance function by:  generating a training error based on an expected value of the performance function and the transmission performance; and updating the performance function based on the training error and the observation parameters’.                                                                                                                                                                                        
	Independent Claim 15 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘a radio to transmit packets to a client device over a communication channel used by the client device; and a processor coupled to the radio and configured to perform operations to: determine a motion indictor indicative of motion of the client device based on a sequence of channel state information measurements; measure a signal-to-noise ratio (SNR) of the communication channel; determine whether to select a transmission parameter using a learning-based algorithm or without using the learning-based algorithm; when the learning-based algorithm is to be used: select the transmission parameter among candidate transmission parameters using the learning-based algorithm based on observation parameters including the motion indicator, the SNR, and a device identifier for the client device; employ the transmission parameter to transmit packets to the client device; measure a transmission performance associated with the transmission parameter based on the transmit packets; and update the learning-based algorithm based on the observation parameters and the transmission performance for a next pass through the determine, the select, the employ, and the measure operations; and when the learning-based algorithm is not to be used, select the transmission parameter without using the learning-based algorithm’.
	Independent Claim 18 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘determining a motion indictor indicative of motion of the client device based on a sequence of channel state information measurements; measuring a signal-to-noise ratio (SNR) of the communication channel; determining whether to select a transmission parameter using a learning-based algorithm or without using the learning-based algorithm; when the learning-based algorithm is to be used: selecting the transmission parameter among candidate transmission parameters using the learning-based algorithm based on observation parameters including the motion indicator, the SNR, and a device identifier for the client device; employing the transmission parameter to transmit packets to the client device; measuring a transmission performance associated with the transmission parameter based on the transmit packets; and updating the learning-based algorithm based on the observation parameters and the transmission performance for a next pass through the determining, the selecting, the employing, and the measuring; and when the learning-based algorithm is not to be used, selecting the transmission parameter without using the learning-based algorithm’.                                                                                                                                                                                
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463